DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “DTC is configured to adjust the FinFET signal based on the filtered signal to generate an output clock signal”, as recited in Claims 8 and 23; “the DTC is configured to phase modulate the FinFET signal based on the filtered signal to generate an output clock signal”, as recited in Claims 9 and 24; and “wherein the DTC is configured to divide the FinFET signal based on the filtered signal to generate an output clock signal”, as recited in Claims 10 and 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of exceeding 150 words in length (or 15 lines of text), and it is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 8-10 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite because of the limitation “wherein the DTC is configured to adjust the FinFET signal based on the filtered signal to generate an output clock signal” (emphasis added).  For example, the recited structure of the DTC does not comprise any element(s) that can perform the function(s) such as “to adjust the FinFET signal based on the filtered signal to generate an output clock signal” because the DTC (black box 220 in instant in Fig. 2 of the present invention) is not adequate to perform the claimed function.  It is not clear how the recited DTC can perform the above claimed function due to there is nothing to support it, thus the claim is indefinite.  Correction and/or clarification is required.
Claim 9 is indefinite because of the limitation “wherein the DTC is configured to phase modulate the FinFET signal based on the filtered signal to generate an output clock signal” (emphasis added).  For example, the recited structure of the DTC does not comprise any element(s) that can perform the function(s) such as “phase modulate the FinFET signal based on the filtered signal to generate an output clock signal” because the DTC (black box 220 in instant in Fig. 2 of the present invention) is not adequate to perform the claimed function.  It is not clear how the recited DTC can perform the above claimed function due to there is nothing to support it, thus the claim is indefinite.  Correction and/or clarification is required.
Claim 10 is indefinite because of the limitation “wherein the DTC is configured to divide the FinFET signal based on the filtered signal to generate an output clock signal” (emphasis added).  For example, the recited structure of the DTC does not comprise any element(s) that can perform the function(s) such as “divide the FinFET signal based on the filtered signal to generate an output clock signal” because the DTC (black box 220 in instant in Fig. 2 of the present invention) is not adequate to perform the claimed function.  It is not clear how the recited DTC can perform the above claimed function due to there is nothing to support it, thus the claim is indefinite.  Correction and/or clarification is required.
Claims 23-25 are similarly rejected, note above discussion with regard to Claims 8-10, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, 12, 13, 15, 16, 20-24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal (US 9,553,570).
With regard to Claim 1, Bal discloses in Figs. 2A-5 a clock generator comprising a phased-locked loop (200/300) configured to generate an output clock signal (216a/216b) based on a reference clock (202) signal and the oscillator signal (215).  The clock generator of Bal meets all of the claimed limitations of the recited clock generator except for not disclosing that the oscillator is a Fin Field Effect Transistor (FinFET) oscillator.  However, it is notoriously well known in the art that a FinFET oscillator operate at a lower voltage and offer higher drive current, of which fact official notice is taken by the examiner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the FinFET oscillator in place of the oscillator 214 of Bal for the advantages of reducing power consumption.  One would have been motivated to make such a modification in view of the invention in Bal to replace the oscillator 214 of Bal with a FinFET oscillator, finFETs generate much lower leakage power and allow greater device density. Compared to planar transistors, finFET operate at a lower voltage and offer higher drive current. All of these lead to lower circuit delay, lower leakage and higher performance packed into a smaller area. This also means that finFETs offer reduced cost per unit performance.
With regard to Claim 2, the PLL comprises a time-to-digital converter (204) is configured to generate a digital output signal based on the reference clock signal (202) and a feedback signal (206); a loop filter (210) configured to filter the digital output signal to generate a filtered signal; a digital-to-time converter (212) configured to generate the output clock signal based on the filtered signal and the FinFET signal (215); and multi-modulus divider (218) that is configured to generate the feedback signal (206) based on the output clock signal (216a/216b).
With regard to Claim 5, the recitation such as “wherein the FinFET oscillator is an inductor less oscillator” is rendered obvious by Bal (column 7, lines 58-67). 
With regard to Claim 6, given that the base claim 1 is rendered obvious by Bal; the recitation such as “wherein output clock signal has a frequency ranging from 500 MHz to 8 GHz” adds nothing to the claimed structure of the present invention and “wherein output clock signal has a frequency ranging from 500 MHz to 8 GHz” is deemed to be an intended use of the clock generator.  Since the claimed structure of the clock generator is rendered obvious by Bal, thus the clock generator of Bal can be operate in that range as well.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to set the frequency range having a specific value to meet the specific condition of the particular application.  It has been held that discovering an optimum range or to optimally match to an application is obvious to the skilled artisan.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 7 is similarly rejected, note above discussion with regard to Claim 6.
With regard to Claim 8, wherein the DTC (212) is configured to adjust the FinFET signal (215) based on the filtered signal (211) to generate an output clock signal 216a/216b (column 5, lines 4-24; and as depicted in Figs. 2A and 3).
With regard to Claim 9, wherein the DTC (212) is configured to phase modulate the FinFET signal based on the filtered signal (211) to generate an output clock signal 216a/216b (as depicted in Figs. 2A and 3).
With regard to Claim 12, Bal discloses in Figs. 2A-5 a transceiver comprising a phased-locked loop (200/300) configured to generate an output clock signal (216a/216b) based on a reference clock (202) signal and the oscillator signal (215).  The transceiver of Bal meets all of the claimed limitations of the recited transceiver except for not disclosing that the oscillator is a Fin Field Effect Transistor (FinFET) oscillator.  However, it is notoriously well known in the art that a FinFET oscillator operate at a lower voltage and offer higher drive current, of which fact official notice is taken by the examiner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the FinFET oscillator in place of the oscillator 214 of Bal for the advantages of reducing power consumption.  One would have been motivated to make such a modification in view of the invention in Bal to replace the oscillator 214 of Bal with a FinFET oscillator, finFETs generate much lower leakage power and allow greater device density. Compared to planar transistors, finFET operate at a lower voltage and offer higher drive current. All of these lead to lower circuit delay, lower leakage and higher performance packed into a smaller area. This also means that finFETs offer reduced cost per unit performance.  
As discussed above, the recited communication device is rendered obvious by Bal except for a communication interface.  However, it would have been obvious to one of ordinary skill in the art to realize that the transceiver of Bal can be used in many different devices as well, including the communication device, which is included a communication interface as well, in each case optimally matched to its application.  Therefore, the claim device is rendered obvious by Bal.
With regard to Claim 13, the recitation such as “wherein the transceiver is configured to process the one or more communication signals based on the output clock signal” is also rendered obvious by Bal.  Since it notoriously well known in the art the output clock signal can be used to process the one or more communication signals as well, such as for receiving the data or transferring data.  Therefore, the claim is rendered obvious by Bal.
With regard to Claim 15, wherein the PLL comprises a time-to-digital converter (204) is configured to generate a digital output signal based on the reference clock signal (202) and a feedback signal (206); a loop filter (210) configured to filter the digital output signal to generate a filtered signal; a digital-to-time converter (212) configured to generate the output clock signal based on the filtered signal and the FinFET signal (215); and multi-modulus divider (218) that is configured to generate the feedback signal (206) based on the output clock signal (216a/216b).
With regard to Claim 16, given that the base claim 12 is rendered obvious by Bal; the recitation such as “wherein the FinFET oscillator is configured to generate the FinFET signal having a frequency ranging from 20 GHz to 30 GHz” adds nothing to the claimed structure of the present invention and “wherein the FinFET oscillator is configured to generate the FinFET signal having a frequency ranging from 20 GHz to 30 GHz” is deemed to be an intended use of the clock generator.  Since the claimed structure of the clock generator is rendered obvious by Bal, thus the clock generator of Bal can be operate in that range as well.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to set the frequency range having a specific value to meet the specific condition of the particular application.  It has been held that discovering an optimum range or to optimally match to an application is obvious to the skilled artisan.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to Claim 20, “wherein the FinFeT oscillator is an inductor-less oscillator” is rendered obvious by Bal (column 7, lines 58-67). 
With regard to Claim 21, given that the base claim 12 is rendered obvious by Bal; the recitation such as “wherein output clock signal has a frequency ranging from 500 MHz to 8 GHz” adds nothing to the claimed structure of the present invention and “wherein output clock signal has a frequency ranging from 500 MHz to 8 GHz” is deemed to be an intended use of the clock generator.  Since the claimed structure of the clock generator is rendered obvious by Bal, thus the clock generator of Bal can be operate in that range as well.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to set the frequency range having a specific value to meet the specific condition of the particular application.  It has been held that discovering an optimum range or to optimally match to an application is obvious to the skilled artisan.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 22 is similarly rejected, note above discussion with regard to Claim 21.
With regard to Claim 23, wherein the DTC (212) is configured to adjust the FinFET signal (215) based on the filtered signal (211) to generate an output clock signal 216a/216b (column 5, lines 4-24; and as depicted in Figs. 2A and 3).
With regard to Claim 24, wherein the DTC (212) is configured to phase modulate the FinFET signal based on the filtered signal (211) to generate an output clock signal 216a/216b (as depicted in Figs. 2A and 3).
Claims 27 and 28 are similarly rejected, note above discussion with regard to Claims 1 and 9, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 6, 2022